Citation Nr: 1711160	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-33 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for left orchiectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1981 to February 1982.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

In February 2017, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for a left orchiectomy.  He states that his right testicle is no longer functioning.  He testified that he has never been able to have children.  However, a review of the claims suggests that he fathered anywhere between one and four children.

Under Diagnostic Code 7524, a 0 percent rating is warranted for removal of one testis, and a 30 percent rating is warranted for removal of both testes.  An accompanying Note provides that, in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss. 

The Veteran was afforded VA genitourinary examinations in November 2009 and December 2013.  The November 2009 examiner only considered the Veteran's left testicle, and the December 2013 examiner could not determine the status of the Veteran's right testicle without fertility testing.  It was noted that the Veteran did not want to undergo fertility testing.  However, at his personal hearing, he stated he was willing to undertake such testing.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for fertility testing at the direction of an appropriate medical professional.  Any results of the fertility testing should be associated with the claims file.

2. After completing the above to the extent possible, return the claims file to the previous VA examiner or another VA examiner if the previous examiner is unavailable.  Any additional studies should be performed at the examiner's discretion.  The examiner should then provide an opinion on the following:

(a) Is the Veteran's right testicle currently absent or nonfunctioning?  In rendering an opinion to the foregoing, the examiner should consider (1) the results of the Veteran's fertility testing; (2) the Veteran's February 2014 testimony that he did not have children; (3) a March 2011 letter from the Veteran's ex-wife stating they had one child; (4) a March 2011 letter from C.V. stating that he was the Veteran's only child; and (5) the April 1992 VA Form 21-526 identifying four minor children of the Veteran and their birth dates.

(b) If the answer to (a) is yes, when did the Veteran's right testicle become absent or non-functioning.  If an exact date cannot be ascertained, identify any period or periods where the functioning of the testicle is ascertainable.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. After the completion of (1) and (2) above, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




